Citation Nr: 18100033
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-32 183
DATE:	

ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE 
Entitlement to service connection for an acquired psychiatric disorder, to include depression, schizoaffective disorder, a nervous disorder, and posttraumatic stress disorder (PTSD), is remanded for additional development.
The Veteran served on active duty from July 1969 to June 1971, to include service in the Republic of Vietnam.  His awards and decorations include a Bronze Star, among others. 
Based on the statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 
The Veteran testified at a videoconference hearing before the Board in November 2016.  A transcript of the hearing is of record.

 
The matter is REMANDED for the following actions:
1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file, to include VA Medical Center (VAMC) records dated since May 2014.  The Veteran asserted at his November 2016 hearing that he receives monthly treatment from the Waco, Texas VAMC.  
All other properly identified treatment records, to include private treatment records, should be obtained if the necessary authorization is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  Request in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  Review of the record suggests that service treatment records from his period of active service may be incomplete.  The Veteran has asserted on numerous occasions that he was first stationed in Germany prior to being deployed to the Republic of Vietnam, and it was here that he was first treated for psychiatric symptoms.  Available service treatment records do note a February 1970 dental clinic visit in Kitzingen, Germany.    
All efforts to obtain such records should be documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, to include whether any records were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.
3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  While the Veteran was afforded a VA examination as to his claim for service connection for PTSD in September 2012, the record reflects additional possible psychiatric diagnoses for which no etiological opinion has been provided.  
The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should list all psychiatric disorders present.  If a trauma and stressor-related disorder such as PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to such disorder.  Based on a review of the evidence, the VA examiner should opine as to the following:
a)	Whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to service. 
b)	Whether it is at least as likely as not that a psychoses such as schizophrenia or schizoaffective disorder (see 38 C.F.R. § 3.384) manifest during service or in the first year after separation from service in June 1971.  In answering this question the examiner is asked to comment on whether a current psychoses diagnosis is appropriate and to consider the December 1972 diagnosis of schizophrenia, paranoid type.  See June 14, 1973 VA special report.   
In providing the requested opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility, but that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 
A complete rationale for any opinion expressed  to include citation to specific medical documents and clinical findings  must be included in the report.




(CONTINUED ON NEXT PAGE)
4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
 
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio

